DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 35 is objected to because of the following informalities:  
Claim 35 recite “sane”, this should be “same”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of U.S. Patent No. 10908951 and 10152360. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 21-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "synchronize system events".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the system events are referring to the one or more system events or other system events.
Claims 22-29 are rejected based on base claim 21.

Claim 22 recite: “place a user-requested event on a wait”.  The examiner is unclear how “on a wait” should be interpreted. 

Claim 24 (similarly claim 37) recite: “avoid overlapping time periods”.  The examiner is unclear what are overlapped.
Claims 25-27 are rejected based on dependent claim 24.

Claim 26 (similarly claim 27) recite: “not process events”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear which events (i.e. aperiodic user events, user events, system events, etc.) the “events” are referring to.

Claim 30 recite: “consolidate user requesting events and system events”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if system events is referring to one or more system events or other system events.
Claims 31-38 are rejected based on base claim 30.

Claim 30 recite: “consolidate user requesting events”.  The examiner is unclear how this should be interpreted.  For example, consolidate user that are requesting events or consolidate user requested events.

Claim 30 recite: “the user-requested event”. There is insufficient antecedent basis for this limitation in the claim. 

Claim 35 recite: “purge the sane event objects by updating a status of the same event object”.  The examiner is unclear how objects can be purged/records deleted for same event objects (plural) but the status of one event object is updated.  

Claim 35 recite: “the records”. There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-23, 28-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSalvo (Pub 20060235786) in view of Cai et al. (Pub 20160027037) (hereafter Cai).

As per claim 21, DiSalvo teaches:
A system for improving operation of computerized manufacturing intelligence system by reducing extra and unnecessary utilization of processor resources and network bandwidth comprising: 
one or more computers comprising one or more processors and one or more non-transitory computer readable media, the non-transitory computer readable media including instructions stored thereon that when executed cause the one or more computers to: 
implement, by the one or more processors, a runtime environment, implement, 
in the runtime environment, an event manger process, 
implement, in the runtime environment, a scheduler process, and 
implement, in the runtime environment, an on-demand process; 
wherein the scheduler process is configured to implement one or more system events in accordance with a periodic schedule;  
wherein the on-demand process is configured to implement one or more aperiodic user events in response to receiving a request for the user events from a user device; and ([Paragraph 50], remote server receives pertinent data for analysis according to the teachings of the present invention, such as level one and level two data, and analyzes the data stream to produce statistics as described herein. The server outputs a data set, including the statistics, to a client computer or terminal over a network or communications link. The client can further process the received data and generate appropriate user displays. [Paragraph 94], While the streaming feed is continuous… [Paragraph 94], While the streaming feed is continuous, the graph updates occur on a user-defined time interval (typically, once every second).  [Paragraph 101], By selecting the "Save Tier Data" checkbox 144, the program creates tier data files for all symbols in the ticker list. Each tier data file includes the following information, typically updated once every second…  [Paragraph 108], The value in the "ECN" (Electronic Communications Network) textbox 161, as part of the liquidity flow controls GUI 99, controls how often (in milliseconds) the program goes through the market maker memory objects, in one embodiment, once every ten seconds. [Paragraph 87], The "Chart Controls" group 120, as part of the liquidity flow controls GUI 99, contains various charting controls for the user. The button controls include: refresh charts 125, and backfill chart 126. The textbox controls include start time 130, end time 131, resolution 132, points on graph or display time (typically in minutes) 133, points loaded 134, start date 135, end date 136 and show debug 137.)
	However, DiSalvo does not explicitly disclose wherein the event manager process is configured to synchronize system events with user-requested events.
Cai teaches wherein the event manager process is configured to synchronize system events with user-requested events. ([Paragraph 231], The backfill stages may be separated into an independent, continuously running process (e.g., backfill stages of clean data, backfill data, reset IN_BACKFILL status).  In some implementations, the daily and backfill processes may be synchronized via a timestamped input file to the backfill.)
It would have been obvious to a person with ordinary skill, to combine teachings of DiSalvo wherein a real-time data is received continuously, data files are stored/processed periodically and user can initiate an adhoc event of backfill data, into teachings of Cai wherein system event and user events are synchronized because by synchronizing real-time data with backfill data, data can be analyzed using historical data.

As per claim 22, rejection of claim 21 is incorporated:
DiSalvo teaches wherein the event manager process is configured to place a user-requested event on a wait when a user-requested event is for a time period for which a system event is yet to be processed. ([Paragraph 87], The "Chart Controls" group 120, as part of the liquidity flow controls GUI 99, contains various charting controls for the user. The button controls include: refresh charts 125, and backfill chart 126. The textbox controls include start time 130, end time 131, resolution 132, points on graph or display time (typically in minutes) 133, points loaded 134, start date 135, end date 136 and show debug 137.)
	

As per claim 23, rejection of claim 22 is incorporated:
DiSalvo teaches wherein the event manager process is configured to process the user-requested event once the system event processing completes. ([Paragraph 87], The "Chart Controls" group 120, as part of the liquidity flow controls GUI 99, contains various charting controls for the user. The button controls include: refresh charts 125, and backfill chart 126. The textbox controls include start time 130, end time 131, resolution 132, points on graph or display time (typically in minutes) 133, points loaded 134, start date 135, end date 136 and show debug 137.)
Cai also teaches ([Paragraph 228], In some illustrative implementations, for any group, there may be two possible status indications in backend datastore 225: (1) ACTIVE—the group is currently active in the backend; or (2) STOPPED—the group is pended/terminated by the client (previous reports may still be available). For each report for the group, there may also be two possible status indications: (1) BACKFILL—report is for a newly created or modified group that requires a backfilling report starting from an earlier date (no reports currently available); or (2) READY—the report is ready for the group. When the group is added, modified, or reactivated through the backend API, the group status may be set to ACTIVE, and the report status may be set to BACKFILL by default. Campaign group dump module 3115 may scan through all of the groups and determine the start date for each BACKFILL group. All the ACTIVE& READY groups may be processed by daily reporting module 3130, and ACTIVE&BACKFILL groups may be processed by backfill reporting module 3135. In some implementations, once each job finishes, the validation job, which verifies the results and performs some sanity checks, may update the report status of the corresponding groups to READY.)

As per claim 28, rejection of claim 21 is incorporated:
Cai teaches wherein the scheduler process is configured to purge any event requests that are in a pending status for a same event object in an events table when there is a refresh of the scheduler process. ([Paragraph 213], In some such implementations, system 150 may utilize different pipelines to process groupings that have remained the same since a last reporting period, and groupings that have been newly created, modified, and/or activated. This may help generate reach and frequency data that is deduplicated, or avoids incorrectly counting events and/or impressions multiple times within the reach and frequency data. [Paragraph 211], In some such implementations, system 150 may remove the duplicates such that only one instance of the event is stored in the event data.  [Paragraph 219], In some implementations, system 150 may determine whether a campaign grouping scheduled to undergo a backfill operation is already in the process of a previous backfill operation. If so, in some implementations, the current backfill operation may be discarded in favor of the new backfill operation, so that the data eventually reported to the content provider is based on the currently selected groupings. A new backfill operation may be performed to generate data for the new/modified grouping.)

As per claim 29, rejection of claim 28 is incorporated:
DiSalvo teaches wherein the event manager process, on-demand process, and/or scheduler process captures new execution data when executing a measure. ([Paragraph 5], Also available are records of historical performance, which can be displayed graphically on a trade by trade basis or over periods of time ranging from fractions of seconds to years…)
	Cai also teaches ([Paragraph 96], This may be done periodically, such as on a daily basis. If a grouping has been modified, is new, or has been activated from an inactive state, the system may perform a backfill operation to analyze historical data for a particular period of time (e.g., last 90 days) and correctly attribute events.)

As per claim 30, DiSalvo teaches:
A system for improving operation of computerized manufacturing intelligence system by reducing extra and unnecessary utilization of processor resources and network bandwidth comprising: 
one or more computers comprising one or more processors and one or more non-transitory computer readable media, the non-transitory computer readable media including instructions stored thereon that when executed cause the one or more computers to: 
implement, by the one or more processors, a runtime environment; 
implement, in the runtime environment, an event manger process; 
implement, in the runtime environment, a scheduler process; and 
implement, in the runtime environment, an on-demand process;
wherein the scheduler process is configured to implement one or more system events in accordance with a periodic schedule; 
wherein the on-demand process is configured to implement one or more aperiodic user events in response to receiving a request for the user events from a user device; and ([Paragraph 50], remote server receives pertinent data for analysis according to the teachings of the present invention, such as level one and level two data, and analyzes the data stream to produce statistics as described herein. The server outputs a data set, including the statistics, to a client computer or terminal over a network or communications link. The client can further process the received data and generate appropriate user displays. [Paragraph 94], While the streaming feed is continuous… [Paragraph 94], While the streaming feed is continuous, the graph updates occur on a user-defined time interval (typically, once every second).  [Paragraph 101], By selecting the "Save Tier Data" checkbox 144, the program creates tier data files for all symbols in the ticker list. Each tier data file includes the following information, typically updated once every second…  [Paragraph 108], The value in the "ECN" (Electronic Communications Network) textbox 161, as part of the liquidity flow controls GUI 99, controls how often (in milliseconds) the program goes through the market maker memory objects, in one embodiment, once every ten seconds. [Paragraph 87], The "Chart Controls" group 120, as part of the liquidity flow controls GUI 99, contains various charting controls for the user. The button controls include: refresh charts 125, and backfill chart 126. The textbox controls include start time 130, end time 131, resolution 132, points on graph or display time (typically in minutes) 133, points loaded 134, start date 135, end date 136 and show debug 137.)
However, DiSalvo does not explicitly disclose wherein the event manager is configured to automatically consolidate user requesting events and system events when the user-requested event is during the same time period for which one or more system events are currently processing.
Cai teaches ([Paragraph 231], The backfill stages may be separated into an independent, continuously running process (e.g., backfill stages of clean data, backfill data, reset IN_BACKFILL status).  In some implementations, the daily and backfill processes may be synchronized via a timestamped input file to the backfill.  [Paragraph 33], he at least one computing device is further configured to, for each campaign grouping in the second set of campaign groupings, determine one or more impression events to which to attribute each interaction event by performing a backfill operation including: (1) retrieving event data items for each of the content campaigns in the campaign grouping for a predetermined historical timeframe; (2) for each interaction event, determining, based on the event data items, the one or more impression events to which to attribute the interaction event; and (3) generating updated event data items reflecting the attributions. The at least one computing device is further configured to, for each of the plurality of campaign groupings: (1) determine a number of impression events to which each interaction event is attributed; and (2) assign each interaction event to one of the frequency groups based on the number of impressions events to which the interaction event is attributed.  [Paragraph 225], In some implementations, in one run, it processes all groups that need backfill. In one illustrative implementation, for each bucket counting job, the following parameters may be specified: (1) timezone keys—list of timezone identifiers (e.g., customer identifiers, associated with the corresponding customer/content provider for the campaigns); (2) time interval—start time; and (3) time interval—end time. The time interval may span the current day. For a backfill job, the time interval may span the date range to be backfilled. Daily event data may be retrieved by a daily event extraction module 3110 and stored in event table 240.)
It would have been obvious to a person with ordinary skill, to combine teachings of DiSalvo wherein a real-time data is received continuously, data files are stored/processed periodically and user can initiate an adhoc event of backfill data, into teachings of Cai wherein system event and user events are synchronized because by synchronizing real-time data with backfill data, data can be analyzed using historical data.

As per claim 31, rejection of claim 20 is incorporated:
DiSalvo teaches wherein the event manager process is configured to execute one or more event objects. ([Paragraph 87], The "Chart Controls" group 120, as part of the liquidity flow controls GUI 99, contains various charting controls for the user. The button controls include: refresh charts 125, and backfill chart 126. The textbox controls include start time 130, end time 131, resolution 132, points on graph or display time (typically in minutes) 133, points loaded 134, start date 135, end date 136 and show debug 137.)
Cai also teaches ([Paragraph 33], he at least one computing device is further configured to, for each campaign grouping in the second set of campaign groupings, determine one or more impression events to which to attribute each interaction event by performing a backfill operation including: (1) retrieving event data items for each of the content campaigns in the campaign grouping for a predetermined historical timeframe; (2) for each interaction event, determining, based on the event data items, the one or more impression events to which to attribute the interaction event; and (3) generating updated event data items reflecting the attributions. The at least one computing device is further configured to, for each of the plurality of campaign groupings: (1) determine a number of impression events to which each interaction event is attributed; and (2) assign each interaction event to one of the frequency groups based on the number of impressions events to which the interaction event is attributed.)

As per claim 32, rejection of claim 31 is incorporated:
DiSalvo teaches wherein the one or more event objects are one of dimension objects or measure objects. ([Paragraph 87], The "Chart Controls" group 120, as part of the liquidity flow controls GUI 99, contains various charting controls for the user. The button controls include: refresh charts 125, and backfill chart 126. The textbox controls include start time 130, end time 131, resolution 132, points on graph or display time (typically in minutes) 133, points loaded 134, start date 135, end date 136 and show debug 137.)
Cai also teaches ([Paragraph 33], he at least one computing device is further configured to, for each campaign grouping in the second set of campaign groupings, determine one or more impression events to which to attribute each interaction event by performing a backfill operation including: (1) retrieving event data items for each of the content campaigns in the campaign grouping for a predetermined historical timeframe; (2) for each interaction event, determining, based on the event data items, the one or more impression events to which to attribute the interaction event; and (3) generating updated event data items reflecting the attributions. The at least one computing device is further configured to, for each of the plurality of campaign groupings: (1) determine a number of impression events to which each interaction event is attributed; and (2) assign each interaction event to one of the frequency groups based on the number of impressions events to which the interaction event is attributed.)

As per claim 33, rejection of claim 31 is incorporated:
Cai teaches wherein the scheduler process is configured to purge an event request that is in a pending status for a same event object when there is a refresh of the scheduler process. ([Paragraph 213], In some such implementations, system 150 may utilize different pipelines to process groupings that have remained the same since a last reporting period, and groupings that have been newly created, modified, and/or activated. This may help generate reach and frequency data that is deduplicated, or avoids incorrectly counting events and/or impressions multiple times within the reach and frequency data. [Paragraph 211], In some such implementations, system 150 may remove the duplicates such that only one instance of the event is stored in the event data.  [Paragraph 219], In some implementations, system 150 may determine whether a campaign grouping scheduled to undergo a backfill operation is already in the process of a previous backfill operation. If so, in some implementations, the current backfill operation may be discarded in favor of the new backfill operation, so that the data eventually reported to the content provider is based on the currently selected groupings. A new backfill operation may be performed to generate data for the new/modified grouping.)

As per claim 34, rejection of claim 31 is incorporated:
Cai teaches wherein the scheduler process is configured to purge any event requests that are in a pending status for a same event object in an events table when there is a refresh of the scheduler process. ([Paragraph 213], In some such implementations, system 150 may utilize different pipelines to process groupings that have remained the same since a last reporting period, and groupings that have been newly created, modified, and/or activated. This may help generate reach and frequency data that is deduplicated, or avoids incorrectly counting events and/or impressions multiple times within the reach and frequency data. [Paragraph 211], In some such implementations, system 150 may remove the duplicates such that only one instance of the event is stored in the event data.  [Paragraph 219], In some implementations, system 150 may determine whether a campaign grouping scheduled to undergo a backfill operation is already in the process of a previous backfill operation. If so, in some implementations, the current backfill operation may be discarded in favor of the new backfill operation, so that the data eventually reported to the content provider is based on the currently selected groupings. A new backfill operation may be performed to generate data for the new/modified grouping.)

As per claim 35, rejection of claim 34 is incorporated:
Cai teaches wherein when the same event object exists, the scheduler process is configured to purge the sane event objects by updating a status of the same event object and then delete the records from the events table. ([Paragraph 213], In some such implementations, system 150 may utilize different pipelines to process groupings that have remained the same since a last reporting period, and groupings that have been newly created, modified, and/or activated. This may help generate reach and frequency data that is deduplicated, or avoids incorrectly counting events and/or impressions multiple times within the reach and frequency data. [Paragraph 211], In some such implementations, system 150 may remove the duplicates such that only one instance of the event is stored in the event data.  [Paragraph 219], In some implementations, system 150 may determine whether a campaign grouping scheduled to undergo a backfill operation is already in the process of a previous backfill operation. If so, in some implementations, the current backfill operation may be discarded in favor of the new backfill operation, so that the data eventually reported to the content provider is based on the currently selected groupings. A new backfill operation may be performed to generate data for the new/modified grouping.)

As per claim 36, rejection of claim 30 is incorporated:
DiSalvo teaches wherein the event manager process, on-demand process, and/or scheduler process captures new execution data when executing a measure. ([Paragraph 5], Also available are records of historical performance, which can be displayed graphically on a trade by trade basis or over periods of time ranging from fractions of seconds to years…)
	Cai also teaches ([Paragraph 96], This may be done periodically, such as on a daily basis. If a grouping has been modified, is new, or has been activated from an inactive state, the system may perform a backfill operation to analyze historical data for a particular period of time (e.g., last 90 days) and correctly attribute events.)

As per claim 38, rejection of claim 31 is incorporated:
Cai teaches wherein the scheduler process is configured to purge objects to be refreshed by the scheduling process before the one or more event objects are executed. ([Paragraph 213], In some such implementations, system 150 may utilize different pipelines to process groupings that have remained the same since a last reporting period, and groupings that have been newly created, modified, and/or activated. This may help generate reach and frequency data that is deduplicated, or avoids incorrectly counting events and/or impressions multiple times within the reach and frequency data. [Paragraph 211], In some such implementations, system 150 may remove the duplicates such that only one instance of the event is stored in the event data.  [Paragraph 219], In some implementations, system 150 may determine whether a campaign grouping scheduled to undergo a backfill operation is already in the process of a previous backfill operation. If so, in some implementations, the current backfill operation may be discarded in favor of the new backfill operation, so that the data eventually reported to the content provider is based on the currently selected groupings. A new backfill operation may be performed to generate data for the new/modified grouping.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196